Title: [March 1766]
From: Adams, John
To: 



      1766 March 1st. Saturday
      
      
       Spent a Part of last Evening with Mr. Jo. Cleverly. He is a Tiptoe for Town Meeting. He has many Schemes and Improvements in his Head—vizt. for seperating the offices of Constable and Collector.—Collecting Taxes has laid the Foundation for the Ruin of many Families—John Vesey, Ben. Owen, Jed. Bass. He is for 5 select Men and will vote for the old ones Mr. Quincy, and Major Miller. He hears they are for turning out all the old select Men and chusing a new sett: they are for having but 3 &c. The only Way is to oppose Schemes to Schemes, and so break in upon them.—Cleverly will become a great Town Meeting Man, and a great Speaker in Town Meeting. Q. What Effect will this have on the Town Affairs.
       Brother tells me, that Wm. Vesey Jur. tells him, he has but one Objection against Jona. Bass, and that is, Bass is too forward.—When a Man is forward, We may conclude he has some selfish View, some self Ends.—Brother asked him if he and his Party would carry that Argument thro? It holds stronger vs. Captn. Thayer and Major Miller than it ever did against any Body in this Town excepting Coll. Gooch and Captn. Mills. But I desire the Proof of Bass’s forwardness. Has he been more so than Major Miller?—Come Come Mr. Vesey, says Master Jo. Cleverly, dont you say too much. I ant of that mind.
       
       Ego. Bass is an Active, capable Man, but no seeker by mean begging or buying of Votes.
      
      
       
        
   
   First entry in “Paper book No. 13” (our D/JA/13), a gathering of leaves stitched into a cover cut from a copy of the Boston Gazette, 29 Nov. 1762. For the period 21 Jan.–28 Feb. 1766 no Diary entries survive.


       
       
        
   
   Norton Quincy, Harvard 1736, son of Col. John Quincy of Mount Wollaston and thus an uncle of AA. In 1767 he inherited his father’s large estate and devoted himself to farming in a gentlemanly manner, though he also had business interests.


       
      
      

      Sunday 2 March.
      
      
       Heard Mr. Wibirt.
      
      

      Monday. March 3. 1766.
      
      
       My Brother Peter, Mr. Etter and Mr. Field, having a Number of Votes prepared for Mr. Quincy and me, set themselves to scatter them in Town Meeting. The Town had been very silent and still, my Name had never been mentioned nor had our Friends ever talked of any new Select Men att all, excepting in the south Precinct. But as soon as they found their was an Attempt to be made, they fell in and assisted, and, altho there were 6 different Hatts, with Votes for as many different Persons, besides a considerable Number of Scattering Votes, I had the Major Vote of the Assembly, the first Time. Mr. Quincy had more than 160 Votes. I had but one Vote more than half. Some of the Church People, Mr. Jo. Cleverly, his Brother Ben. and Son &c. and Mr. Ben. Vesey of the Middle Precinct, Mr. James Faxon &c. I found were grieved and chagrined for the Loss of their dear Major Miller.
       Etter and my Brother took a skillful Method. They let a Number of young Fellows into the Design. John Ruggles, Peter Newcomb, &c. who were very well pleased with the Employment and put about a great many Votes. Many Persons, I hear acted slyly and deceitfully. This is always the Case.
       I own it gave me much Pleasure to find I had so many Friends, and that my Conduct in Town, has been not disapproved. The Choice was quite unexpected to me. I thought the Project was so new and sudden that the People had not digested it, and would generally suppose, the Town would not like it, and so would not vote for it. But my Brothers answer was, that it had been talked of, last year, and some Years before, and that the Thought was familiar to the People in general, and was more agreable than any Thing of the Kind, that could be proposed to many. And for these Reasons his Hopes were strong.
       
       But the Tryumph of the Party was very considerable, tho not compleat. For Thayer and Miller, and the late Lessees of the North Commons, and many of the Church People and many others, had determined to get out Deacon Penniman. But instead of that, their favourite was dropped, and I, more obnoxious to that Party than even Deacon Penniman, or any other Man, was chosen in his Room, and Deacon Penniman was saved with more than 130 Votes, a more reputable Election than even Thayer himself had.
       Mr. Jo. Bass was extreamly sorry for the Loss of Major Miller, he would never come to another Meeting. Mr. Jo. Cleverly could not account for many Things done at Town Meetings. His Motion for Choosing Collectors was slighted—his Motion for lessening his fine was thrown out—and he made no Sort of figure as a Speaker. So that I believe Mr. Cleverly will make no Hand.
       Elisha Niles says Sett a Knave to catch a Knave. A few days before a former March Meeting he told Thayer that he had a Mind to get in Deacon Penniman. Thayer asked him, who he would have with him? He answered Captain Allin. Thayer made him no Answer, but, when the Meeting came, was chosen himself.—Mr. Thomas Faxon of this End of the Town, told my Wife he never saw any Body chosen so neatly in his Life. Not a Word—not a Whisper before hand. Peter Newcomb gave him a Vote. He had one before for Miller, and had heard nothing of me. But He thought I should have one. So he dropped that for Miller. Jo. Nightingale asked my Wife, Mr. Adams will have too much Business, will he not. The Courts to attend—Select Man—and Representative at May, &c. Mr. John Baxter, the old Gentleman, told me, he was very well pleased with the Choice at the North End, &c. Old Mr. John Ruggles voted for me. But says that Thayer will be elected at May. If I would set up, he would vote for me, and I should go, but Mr. Quincy will not. Lt. Holbrook I hear was much in my favour &c. Thus the Town is pretty generally disputing about me, I find. But this Choice will not disconcert Thayer at May, tho it will weaken him. But as I said before the Tryumph was not compleat. Cornet Bass had the most Votes the first Time, and would have come in the Second, but the North End People, his Friends, after putting in their Votes the first Time, withdrew for Refreshment, by which Accident he lost it, to their great Regrett.
       Mark the Fruits of this Election, to me. Will the Church People be angry, and grow hot, and furious? Or will they be cooler and calmer for it? Will Thayers other Precinct friends resent it, and become more violent, or will they be less so?—In short, I cannot answer these Ques­tions. Many of them will be disheartened I know. Some will be slad.
      
      
       
        
   
   At the town meeting this day four of the five selectmen then serving were reelected (Norton Quincy, James Penniman, Ebenezer Thayer, and Benjamin Porter), but Ebenezer Miller was replaced by JA. Since Miller was an Anglican and “inclined to the government,” CFA rightly notes that this election marked “the first popular struggle of the Revolution in the town of Braintree” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:186, note).


       
       
        
   
   Inadvertent omission by the diarist. Thayer was reelected to the General Court, 19 May (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 411).


       
      
      

      Tuesday, Wednesday, Thurdsday, Fryday, Saturday, Sunday 4–9 March.
      
      
       
      
      

      Monday. 10th. 1766.
      
      
       Last Week went to Boston, and to Weymouth, &c. I hear that Mr. Benjamin Cleverly has already bespoke Mr. John Ruggles Jur., against May Meeting. Promis’d him, as much as he can eat and drink of the best Sorts, if he will vote for Captn. Thayer. Told him he would not have acted as he did at March, if it had not been for Thos. Newcomb, and that he would vote for Thayer at May, if it was not for Thos. Newcomb. By this, the other Side are allarmed. The Craft they think is in danger. But I believe their Fears are groundless, tho I wish there was good Reason for them.
       Drank Tea at Mr. Etters. He says all the Blame is laid to him, and that a certain Man takes it very ill of him.—By the Way, I heard to day that Major Miller and James Brackett Jur. were heard since March Meeting raving against Deacon Palmer, and said he was a Knave &c. Q. about this Quarrell?
       I find the late Choice has brought upon me, a Multiplicity of new Cares. The Schools are one great Object of my Attention. It is a Thing of some difficulty to find out the best, most beneficial Method of expending the school Money. Captn. Adams says that each Parishes Proportion of the School Money, has not been settled, since my fathers day. Thos. Faxon says, it would be more profitable to the Children, to have a Number of Womens Schools about than to have a fixed Grammar School. Q. Whether he has not a Desire that his Wife should keep one? Jonathan Bass says the same. Q. his Wife is a School Mistress. So that two Points of Examination occur—the Proportion between the Parishes, i.e. the Sum which this Parish ought to have, and whether a standing Grammar school is preferable to a Number of school Mistresses Part of the Year and a Grammar School Part.
       Another great Object, Are the Poor. Persons are soliciting for the Priviledge of supplying the Poor, with Wood, Corn, Meat &c. The Care of supplying at Cash Price, and in Weight and Measure, is something. The Care of considering and deciding the Pretensions of the Claimants is something.
       A Third, and the greatest is the Assessment. Here I am not so thorough. I must enquire a great While before I shall know the Polls, and Estates, real and personal, of all the Inhabitants of the Town or Parish.
       The high Ways, the Districts to Surveyors, and laying out new Ways or altering old ones, are a 4th. Thing.
       Perambulations of Lines, are another Thing.—Dorchester, Milton, Stoughton, Bridgwater, Abington, Weymouth. Orders, for Services of many Sorts, to &c.
       It will increase my Connections, with the People.
      
      

      Tuesday 11th.
      
      
       Went to Boston. The Chief Justice not there. A Piece of political Finess, to make the People believe he was under a Necessity of going a Journey this Week, but would be here by the next, was put about while Care was taken, to secure an Agreement to an Adjournment for 3 or 4 Weeks. So that Hutchinson is to trim, and shift, and luff up and bear away. And elude the Blame of the Ministry and the People.
       Cushing Spoke out boldly and said he was ready to go on. He had no Difficulty about going on. Lynde said We are here. Oliver said here am I, in Duress, and if I must go on, I must. Thus Popular Compulsion, fear of Violence, of the Sons of Liberty, &c, was suggested to be the only Motive with him to go on.
      
      
       
        
   
   Since no one (including the lawyers) wished to incur the possible penalties for proceeding without stamped paper, the judges like everyone else were playing the game of “Who will bell the cat?” Those named here were the younger John Cushing (1695–1778), of Scituate (Emory Washburn, Sketches of the Judicial History of Massachusetts, Boston, 1840, p. 298–299); the younger Benjamin Lynde (1700–1781), subsequently chief justice (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 6:250–257); and Peter Oliver, who has been mentioned earlier. Chief Justice Hutchinson’s own account of the situation with respect to the Superior Court is in his Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:105–106. See also Quincy, ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., p. 215–217; and the entries of 15 March, 15, 29 April, below.


       
      
      

      Wednesday. 12th.
      
      
       Returned to Braintree.
      
      

      Thurdsday 13th.
      
      
       At home.
      
       

      Fryday 14th.
      
      
       Yesterday and to day the severest Storm of Snow, we have had this Year.
      
      

      Saturday 15th. March 1766.
      
      
       The Snow is as deep and in as mountainous Banks, as it has been at any Time this Winter.—The unanimous Agreement of the Court and Bar, was, to try a few civil Causes, one at least, and then adjourn over.
      
      

      Sunday 16th. 1766.
      
      
       Heard Mr. Wibirt all day.
      
      

      Monday March 17th. 1766.
      
      
       Rain. A Piece in Evening Post March 10th. Remarks and Observations on Hutchinson’s History. The Writer seems concerned least his Country men should incur the Censure of hissing from the stage all Merit of their own Growth.
       But Q. Allowing Mr. Hutchinsons great Merit, what Disposition has his Country men discovered to hiss it from the Stage? Has not his Merit been sounded very high by his Country men?—for 20 Years? Have not his Countrymen loved, admired, revered, rewarded, nay almost adored him? Have not 99 in an 100 of them really thought him, the greatest and best Man in America? Has not the Perpetual Language of many Members of both Houses, and of a Majority of his Brother Councillors been, that Mr. Hutchinson is a great Man, a pious, a wise, a learnd, a good Man, an eminent Saint, a Phylosopher &c, the greatest Man in the Province, the greatest on the Continent? Nay have not many proceeded almost to Nay has not the Affection and Admiration of his Countrymen, arisen so high, as often to style him, the greatest and best Man in the World? that they never saw nor heard, nor read of such a Man?—a Sort of Apotheosis like that of Alexander and that of Caesar while they lived?
       As to Rewards, have they not admitted him to the highest Honours, and Profits, in the Province? Have they not assisted him chearfully in raising himself and his family to allmost all the Honours and Profits—to the Exclusion of much better Men? Have they not rewarded him so far, as to form invincible Combinations to involve every Man of any Learning and Ingenuity, in generall Detestation, Obloquy, and Ruin, who has been so unfortunate as to think him rather too craving?
       There is also another Piece, in the same Paper, called Remarks on the Times, possibly by the same Hand—about Political Enthusiasm, disordered Pulses, Precipices, Vertigoes, falling on ragged Cliffs, Men of hot enthusiastical Turn of Mind, &c.
       Went to Town Meeting thro a fierce Wind, a soaking Rain, and miry Roads and Banks of Snow.
      
      
       
        
   
   Signed “J.” The History of the Colony of Massachusets-Bay... [1628–1691], “By Mr. Hutchinson, Lieutenant-Governor of the Massachuse’ts Province,” was printed by Thomas & John Fleet, Boston, 1764, the first of three volumes ultimately published.


       
       
        
   
   This piece is unsigned. CFA furnishes a sample from it in a footnote, JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:190.


       
       
        
   
   This town meeting seems to have had no political overtones, being chiefly concerned with regulations to prevent obstructions to “the fish called Alewives” in the Monatiquot River and with the laying out of new roads (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 409–411).


       
      
      

      Tuesday. 18th.
      
      
       Went to Weymouth, found the Family mourning the Loss, and preparing for the Funeral of old Tom.—After my Return, rode to Mr. Halls, and in my Return stopped at Mr. Jo. Basses, for the Papers. Major Miller soon afterwards came in, and he and I looked on each other, without Wrath or shame or Guilt, at least without any great Degree of Either, ’tho I must own I did not feel exactly as I used to in his Company, and I am sure by his Face and Eyes, that he did not in mine. We were very Social, &c.
      
      
       
        
   
   Probably John Hall (1698–1780), usually referred to in local records as “Lieutenant Hall,” who in December of the present year married JA’s widowed mother (Quincy, First Church, MS Records).


       
      
      

      Wednesday. March 19th. 1766.
      
      
       At Home.
      
      

      Thursday March 20th.
      
      
       At Mrs. Baxters Funeral.
      
      

      Fryday March 21st.
      
      
       A fine Spring like Morning. The Birds of many Sorts, as sprightly and musical.
      
      

      Fryday, March 28th. 1766.
      
      
       I have omitted writing a Week. Dr. Tufts lodged here last Night with Yesterdays Paper. The Jany. Packet, arrived at N. York, has brought the King’s Speech, the Address of Lords and Commons, 14th. Jany., and many private Letters, which inform that Mr. Pitt was in the House of Commons and declared himself vs. Greenville Grenville, and for a Repeal of the Stamp Act, upon Principle. Called it, the most impolitic, arbitrary, oppressive, and unconstitutional Act that ever was passed. Denyed that We were represented in the House of Commons. (Q. whether the House of Commons, or the Parliament). And asserted that the House granted Taxes in their Representative Capacity, not in their Legislative. And therefore, that the Parliament had not Right to tax the Colonies.
       Q. What has been said in America which Mr. Pitt has not confirmed? Otis, Adams, Hopkins, &c. have said no more. Hampden, F.A., the Feudal System And Lord Clarendon, have gone no further than Pitt. No Epithets have been used in America worse than impolitic, arbitrary, oppressive, unconstitutional, unless it be cursed, damned, supercursed &c.
       What shall we think of Mr. Pitt? What shall we call him? The Genius, and Guardian Angell of Britain and British America? Or what? Is it possible that Greenville, offensive to his King, dissagreable to the People, should prevail vs. the whole new Ministry and Mr. Pitt?
      
     